Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
        Allowable Subject Matter
1.	Claims 1-2, 4-8, 10-14 and 16-17 are allowed
2.	The following is an examiner’s reason for allowance:
a.          Regarding claims 1 and 11, the combination of Lu et al., (US 20160070897) and Creamer et al., (US 20180144110) fails to teach, suggest or make obvious by disclosing the claimed limitations that were objected in the previous Office Action and have now combined with the claims 1 and 11. Therefore, claims 1 and 11 are allowable. 

b.	The rest of the pending dependent claims are also allowable based on their dependencies on the independent claims.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment on Statement of Reasons for Allowance”.
                                                        Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  571-272-8566.  The examiner can normally be reached on M-Sat (5:30am- 10:30pm).



/Kwasi Karikari/
Patent Examiner; Art Unit 2617.